Citation Nr: 0924832	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for a facial skin 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from August 1993 to August 
1995, and from January 1996 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a 
left shoulder disability.  Service treatment records (STRs) 
reflect that the Veteran had a lifting injury to his left 
shoulder in March 2003.  Physical examination was significant 
for limitation of motion and crepitus.  An impression of 
impingement v. rotator cuff injury was provided.  An X-ray 
examination was recommended, but it does not appear that any 
further follow-up treatment was provided.

The Veteran claims that he had a "couple" of magnetic 
resonance imaging (MRI) scans of the left shoulder conducted 
in service, and sought treatment for this disability at the 
VA within one month following his separation from service.  
However, none of these assertions are supported by the 
evidentiary record.

The only post-service medical evidence concerning the 
Veteran's claimed left shoulder disability consists of a 
September 2005 VA Compensation and Pension (C&P) examination 
report.  At that time, examination of the left shoulder was 
significant for less than normal motion in extension, 
internal rotation, external rotation and abduction.  On 
repetitive testing, there was painful motion between 160 and 
180 degrees of flexion.  However, the examiner overall 
appears to have found no objective evidence of a current 
disability.  

The Board notes that a medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  Without further clarifying 
medical explanation, the Board cannot reconcile the 
impression of no current disability with the abnormal range 
of motion findings found on VA examination in September 2005.  
In light of this deficiency, and given the Veteran's 
allegation of recurrent symptoms of left shoulder pain since 
service, the Board finds that additional medical opinion is 
necessary to determine the nature and etiology of the 
Veteran's left shoulder complaints.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With respect to the facial skin disorder claim, the Veteran's 
STRs first reflect his treatment for hyperpigmented areas on 
his left cheek in April 1999, initially assessed as tinea 
versicolor versus contact dermatitis.  Subsequent 
assessments, in 1999 and 2000, found the Veteran to have 
facial warts.  Thereafter, the record is devoid of any 
treatment for a facial skin disorder.

The Veteran describes recurrent episodes of his facial skin 
disorder which appears to be seasonal in nature, particularly 
in the summer months.  VA C&P examination in September 2005 
found no evidence of a facial skin disorder.

The Veteran is competent to describe recurrent manifestations 
of a skin disorder, and the Board acknowledges that the 
Veteran's claimed history of inactive phases of outbreaks 
presents a difficulty in confirming a current diagnosis on 
any one examination.  See generally Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994).  Based upon the claimed recurrent 
symptoms since service, the Board finds that additional 
examination is also necessary to decide this claim.  
McClendon, 20 Vet. App. 79, 84 (2006).

On remand, the Veteran is hereby encouraged to seek treatment 
(if possible) during an active outbreak of his facial skin 
disorder, and to submit that treatment record directly to the 
RO as a means to substantiate this claim.


Accordingly, the case is REMANDED for the following action:

1.  Obtain current records of the 
Veteran's treatment for his claimed facial 
skin disorder and left shoulder disability 
within the Greater Los Angeles VA Medical 
System since September 2008.

2.  Arrange for the Veteran to undergo an 
appropriate VA examination in order to 
determine the nature and likely etiology 
of his claimed left shoulder disability.  
The entire claims file must be made 
available to the health care provider 
designated to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

Based on the examination and review of the 
record, the examiner should identify all 
current left shoulder disorders present 
and offer an opinion as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
any currently diagnosed left shoulder 
disability first manifested in service or 
is the result of injury or disease 
incurred or aggravated during the periods 
of active duty service from August 1993 to 
August 1995, and from January 1996 to 
August 2003.  

The examiner should include a complete 
explanation with his or her opinion, based 
on findings on examination and information 
obtained from review of the record, to 
include discussion of the significance of 
the in-service injury in March 2003 and 
the abnormal range of motion findings 
shown on VA examination in September 2005.

3.  Schedule the Veteran for appropriate 
VA examination to determine whether a 
chronic facial skin disorder is 
demonstrated.  The claims folder should be 
made available to the examiner for review.  

Based on the examination and review of the 
record, the examiner should identify all 
current facial skin disorders present and 
offer an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
currently diagnosed facial skin disorder 
first manifested in service or is the 
result of injury or disease incurred or 
aggravated during the periods of active 
duty service from August 1993 to August 
1995, and from January 1996 to August 
2003.

The examiner's attention is directed to 
the Veteran's treatment for a facial skin 
disorder in 1999 and 2000 variously 
assessed as tinea versicolor v. contact 
dermatitis and warts as well as the 
Veteran's statements of recurrent facial 
skin outbreaks occurring mainly during the 
summer.

4.  Upon completion of the above, 
readjudicate the claims. If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

